Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

NABORS INDUSTRIES, INC.

 

This Restricted Stock Grant (“Restricted Stock Grant”) between Nabors
Industries, Inc. (“NII”), acting on behalf of Nabors Industries Ltd. (“NIL” or
the “Company”), and Anthony G. Petrello (“Grantee”), an Eligible Recipient,
contains the terms and conditions under which the Compensation Committee of the
Board (the “Committee”), has awarded to Grantee, as of January 2, 2020 (the
“Date of Grant”) and pursuant to the Nabors Industries Ltd. 2016 Stock Plan
(“2016 Plan”), certain restricted Common Shares of the Company to incentivize
Grantee to contribute to the success of the Company. The applicable terms of the
2016 Plan are incorporated in this Restricted Stock Grant by reference.
Capitalized terms used but not defined herein shall have the meanings set forth
in the 2016 Plan.

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the 2016 Plan, the Committee has made this
Restricted Stock Grant and concurrently has issued or transferred to the Grantee
Common Shares upon the following terms and conditions:

 

SECTION 1. Number of Shares. The number of shares awarded under this Restricted
Stock Grant is __________ (the “Award”).

 

SECTION 2. Rights of the Grantee as Shareholder. The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Restricted Stock Grant,
is entitled to all the rights of a shareholder of NIL, including the right to
vote, the right to receive dividends payable either in stock or in cash, and the
right to receive shares in any recapitalization of the Company, subject,
however, to the restrictions stated in this Restricted Stock Grant. If the
Grantee receives any additional shares by reason of being the holder of the
Common Shares issued or transferred under this Restricted Stock Grant or of the
additional shares previously distributed to the Grantee, all of the additional
shares shall be subject to the provisions of this Restricted Stock Grant.
Initially, the Common Shares will be held in an account maintained with the
processor under the 2016 Plan (the “Account”). At the discretion of NIL, NIL may
provide the Grantee with a certificate for the shares, which would bear a legend
as described in Section 5.

 

SECTION 3. Restriction Period. The period of restriction (“Restriction Period”)
for the Common Shares issued under this Restricted Stock Grant (the “Restricted
Shares”) shall commence on the Date of Grant and shall lapse, if at all, as
follows:

 

(a) The Committee, in its sole discretion, has established target Performance
Goals based on the Company’s Total Shareholder Return (“TSR Targets”), which
will be measured over a three-fiscal-year performance cycle commencing on
January 1, 2020 and ending on December 31, 2022 (such period, the “Performance
Cycle”). Total Shareholder Return (“TSR”) is the percentage increase in the
value of shares over the Performance Cycle, based on the average closing share
price for the thirty (30) consecutive business days prior to the start of the
Performance Cycle and the average closing share price for the last thirty (30)
consecutive business days in the Performance Cycle. The increase is calculated
as the sum of (i) the change in share price and (ii) the value of dividends
declared during the Performance Cycle, assuming such dividends are reinvested in
additional shares as of the date they are declared. The Company’s TSR will be
compared to the TSR of a peer group (the “Peer Group”) comprised of Halliburton
Co.; Baker Hughes Company; Valaris plc.; Weatherford International Ltd.; Diamond
Offshore Drilling Inc.; Noble Corporation; Helmerich & Payne, Inc.; Superior
Energy Services, Inc.; Patterson-UTI Energy, Inc.; Schlumberger Limited;
TechnipFMC plc.; National Oilwell Varco, Inc.; and Transocean Ltd. to determine
relative TSR (“RTSR”). The Peer Group may be adjusted by the Committee from time
to time during or at the conclusion of the Performance Cycle, in its sole
discretion after consultation with Grantee, in the event any of the companies in
the Peer Group cease to be publicly traded or in response to a merger,
consolidation or divestiture activity amongst companies, available public
reporting or other events actually or potentially affecting the composition of
the Peer Group. Any such adjustments shall be prescribed in a manner that
strives to meet the requirements of Section 162(m) of the Code.

 





 

 

(b) Restrictions will lapse based upon TSR relative to the Peer Group, pursuant
to the schedule on Exhibit A; provided, however, that if the Company’s TSR for
the Performance Cycle is negative, then the restrictions shall not lapse as to
more than fifty percent (50%) of the Award. The Committee shall have sole
discretion to determine which RTSR level has been achieved (if any) and whether
the restrictions shall lapse on any or all of the Restricted Shares. The
Committee’s determinations pursuant to the exercise of discretion with respect
to all matters described in this paragraph shall be final and binding on the
Grantee. The Committee shall make this determination within sixty (60) days
following the end of the Performance Cycle or as soon as administratively
practicable thereafter, with any lapses to occur as of the date of determination
(the “TSR Vesting Date”).

 

(c) If, as of the TSR Vesting Date, the Compensation Committee determines that
restrictions shall lapse for less than 100% of the Restricted Shares, neither
the Grantee nor any of his heirs, beneficiaries, executors, administrators or
other personal representatives shall have any further rights whatsoever in or
with respect to any of the remaining Restricted Shares and all such shares shall
be forfeited to NIL without consideration.

 

(d) In the event of a Change in Control of NIL (as defined in the Executive
Employment Agreement by and between NIL, NII and the Grantee effective as of
January 1, 2013, as amended from time to time (the “Employment Agreement”)), one
hundred percent (100%) of the unvested Restricted Shares held by Grantee shall
become vested immediately.

 

(e) In the event of termination of the Grantee’s employment by reason of
Disability (as defined in the Employment Agreement) or death, notwithstanding
anything to the contrary in the Employment Agreement, __________ of the unvested
Restricted Shares held by Grantee or his designated beneficiary (as applicable)
shall become vested on the TSR Vesting Date.

 

(f) In the event of termination of the Grantee’s employment either by the
Grantee for Constructive Termination Without Cause, or by the Company Without
Cause (each as defined in the Employment Agreement), __________ of the unvested
Restricted Shares held by Grantee shall become vested on the TSR Vesting Date.

 

(g) Anything herein notwithstanding, in the event of the termination of the
Grantee’s employment by the Company for Cause or by the written voluntary
resignation of the Grantee (each as contemplated in the Employment Agreement),
the Grantee shall forfeit any Restricted Shares to the extent the restrictions
on those shares have not lapsed as of the date the Executive’s employment is
terminated.

 

(h) Upon the release of the Restricted Shares from the restrictions, the
Restricted Shares held by Grantee or his designated beneficiary (as applicable)
shall be distributed to Grantee or his designated beneficiary (as applicable).
No fractional Common Shares will be issued. If the calculation of the number of
Common Shares to be issued results in fractional shares, then the number of
Common Shares will be rounded up to the nearest whole Common Share.

 



2

 

 

SECTION 4. Terms and Conditions. The Award is subject to the following terms and
conditions:

 

(a)       The Award made to Grantee shall be for the benefit of the Grantee, his
heirs, devisees, legatees or assigns at any time.

 

(b)       Except as otherwise expressly provided herein, this Restricted Stock
Grant is subject to, and NII and the Grantee agree to be bound by, all the terms
and conditions of the 2016 Plan, as the same may have been amended from time to
time in accordance with its terms. Pursuant to the 2016 Plan, the Board or the
Committee is vested with conclusive authority to interpret and construe the 2016
Plan and this Restricted Stock Grant, and is authorized to adopt rules and
regulations for carrying out the 2016 Plan. Further, the parties reserve the
right to clarify or amend this Restricted Stock Grant on mutually acceptable
terms in any manner which would have been permitted under the 2016 Plan as of
the Date of Grant.

 

SECTION 5. Legend on Certificates. Any certificate evidencing ownership of
Common Shares issued or transferred pursuant to this Restricted Stock Grant that
is delivered during the Restriction Period shall bear the following legend on
the back side of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with Nabors
Corporate Services, Inc.

 

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Restricted Stock Grant in an Account as described in Section 2,
otherwise hold them in escrow during the Restriction Period, or issue a
certificate to the Grantee bearing the legend set forth above.

 

SECTION 6. Section 83(b) Election. If the Grantee makes an election pursuant to
Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but in
no event after thirty (30) days from the Date of Grant) file a copy of such
election with NIL, and cash payment for taxes shall be made at the time of such
election.

 

SECTION 7. Withholding Tax. Before NIL removes restrictions on transfer from the
Account or delivers a certificate for Common Shares issued or transferred
pursuant to this Restricted Stock Grant that bears no legend or otherwise
delivering shares free from restriction, the Grantee shall be required to pay to
NIL or to NII the amount of federal, state or local taxes, if any, required by
law to be withheld (“Withholding Obligation”). Subject to any Company policy in
effect from time to time, NIL will withhold the number of shares required to
satisfy any Withholding Obligation, and provide to Grantee a net balance of
shares (“Net Shares”) unless NIL receives notice not less than five (5) days
before any Withholding Obligation arises that Grantee intends to deliver funds
necessary to satisfy the Withholding Obligation in such manner as NIL may
establish or permit. Notwithstanding any such notice, if Grantee has not
delivered funds within fifteen (15) days after the Withholding Obligation
arises, NIL may elect to deliver Net Shares.

 

SECTION 8. Notices and Payments. Any notice to be given by the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given only upon receipt by the Stock Plan Administrator of Nabors Corporate
Services, Inc. at the offices of Nabors Corporate Services, Inc. in Houston,
Texas, or at such address as may be communicated in writing to the Grantee from
time to time. Any notice or communication by NIL or NII to the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given if sent to the Grantee at the address listed in the records of NIL or at
such address as specified in writing to NIL by the Grantee.

 



3

 

 

SECTION 9. Waiver. The waiver by NIL of any provision of this Restricted Stock
Grant shall not operate as, or be construed to be, a waiver of the same or any
other provision of this Restricted Stock Grant at any subsequent time for any
other purpose.

 

SECTION 10. Governing Law & Severability. The Plan and all rights and
obligations thereunder shall be construed in accordance with and governed by the
laws of the State of Delaware. If any provision of this Restricted Stock Grant
should be held invalid, the remainder of this Restricted Stock Grant shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable.

 

SECTION 11. Insider Trading/Market Abuse Laws. Grantee acknowledges that Grantee
may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States and Grantee’s country (if
different), which may affect Grantee’s ability to acquire or sell Common Shares
or ability to otherwise receive Common Shares pursuant to an award under the
Plan during such times as Grantee is considered to have “material non-public
information” or other “inside information” regarding the Company or any of its
affiliates. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. Grantee acknowledges that it is Grantee’s
responsibility to be informed of and compliant with such regulations, and should
consult Grantee’s personal advisor regarding such matters.

 

SECTION 12. Entire Agreement. This Restricted Stock Grant, together with the
Plan, contains the entire agreement between the parties with respect to the
subject matter and supersedes any and all prior understandings, agreements or
correspondence between the parties; provided, however, that, except as
specifically provided herein, the terms of this Restricted Stock Grant shall not
modify and shall be subject to the terms and conditions of any employment,
consulting and/or severance agreement between the Company (or one of its
affiliates) and Grantee in effect as of the date a determination is to be made
under this Restricted Stock Grant.

 

SECTION 13. Satisfaction of Obligations Under Employment Agreement.
Notwithstanding anything to the contrary in the Employment Agreement, by
accepting this Award, the Grantee acknowledges and agrees that the Award (in
combination with any other award of Restricted Stock granted on the Date of
Grant providing for vesting based on TSR Targets) is in full satisfaction of the
obligations of NII and NIL pursuant to Section 3.1(d) of the Employment
Agreement with respect to the Performance Cycle commencing on January 1, 2020.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Grant as of the day and year first written above.

 

  NABORS INDUSTRIES, INC.           By:                     GRANTEE          
ANTHONY G. PETRELLO

 





4

 

 

Exhibit A

 

 

RTSR RANK

PERCENTAGE OF

SHARES

EARNED

1, 2 or 3 100% 4 80% 5 70% 6 60% 7 55% 8 50% 9 45% 10 40% 11 30% 12 25% 13 or 14
0%

 



5

